         Case 1:18-cr-00212-AJN Document 156 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               10/8/2020


United States of America,


               –v–                                                          18-cr-212 (AJN)

                                                                                ORDER
Tyrone Woolaston,

                      Defendant.



ALISON J. NATHAN, District Judge:

       The sentencing for Defendant Tyrone Woolaston scheduled for October 19, 2020, is

hereby adjourned to November 5, 2020, at 11:00 a.m. The Court anticipates being able to

conduct an in-person proceeding at that time. The Defendant’s sentencing submission is due on

or before October 29, 2020. The Government’s submission is due on November 2, 2020.


       SO ORDERED.


Dated: October 8, 2020                          __________________________________
       New York, New York                               ALISON J. NATHAN
                                                      United States District Judge
